ORDER

PER CURIAM.
Appellant, Jermaine Jefferson (“defendant”), appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of one count of first degree assault, RSMo section 565.050 (1994), one count of first degree robbery, RSMo section 569.020 (1994), and two counts of armed criminal action, RSMo section 571.015 (1994). Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal files and find the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. Likewise, we find the decision of the motion court is not clearly erroneous. As an extended opinion would serve no jurisprudential pur*285pose, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).